   Case 1:16-cv-00160-JRH-BKE Document 53 Filed 09/30/20 Page 1 of 1


                                                                                            i\ 1

                  IN THE UNITED STATES DISTRICT COURT FOR THE                 nUGiJSTA Oh
                            SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION                                               I



                                           ★
JOSEPH ASHWORTH, JAMES CLIETT,
                                           *
RYAN COLDIRON, TERRY ENGLISH,
JOHN MICHAEL GREEN, WILLIE
                                           'k
HELMS, LEON HENSON, DONALD
                                           *
KEITH MILES, DANIEL NICHOLS,
                                           •k
TIM PINKERTON, BRIAN RINKER,
                                           •k
WAYNE SILVA, JACKSON WILLIAMS,
                                           ★
JERRY BABER, CHARLES FOSTER,
                                           'jt*
JOHN MATHIS, BILLY PLATT, On
                                           'k
Behalf of Themselves and All
                                           'k
Others Similarly Situated,
                                           k


                                           k
        Plaintiffs,
                                           k


                                           k
             V.                                                  CV 116-160

                                           k
WECTEC GLOBAL PROJECT
                                           k
SERVICES, INC.,
                                           k


                                           k
        Defendant.




                                        ORDER




        Before the Court is the Parties' stipulation of dismissal.                    (Doc.


52.)    Plaintiffs and Defendant consent to dismissal; thus, dismissal is

proper under Federal Rule of Civil Procedure 41(a) (1) (A) (ii).                     IT     IS


THEREFORE   ORDERED      that   Plaintiffs'       claims   are DISMISSED.    The   Clerk is


directed    to   close   this   case.   Each party shall bear its own costs and

attorney's fees.


        ORDER ENTERED      at   Augusta,   Georgia this               ay    of   September,

2020.




                                                     J. R^NDfi^ALL, <:HIEF JUDGE
                                                     UNITED^TATES DISTRICT COURT
                                                     SOUTH^N DISTRICT OF GEORGIA
